     Case 3:21-cv-00476-JAG Document 9 Filed 08/02/21 Page 1 of 2 PageID# 165




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


MARC STOUT,et. al.,

        PLAINTIFF,

V.                                                 CASE NO.: 3:21-cv-00476


TIMOTHY BAROODY,et. al.,

        DEFENDANT.


                               MOTION TO AMEND COMPLAINT


 1.     Marc Stout and Jacqueline Stout request that the court grant them leave to amend their

        complaint once as a matter of course.

 2.     The proposed amended compiaint attached to this motion has amended the original

        complaint as to the parties only.

 3.     The proposed amended complaint brings in one new defendant who was a John Doe but

        who has since been identified.

 4.     Marc Stout and Jacqueline Stout hereby incorporate all of the exhibits in the original

        complaint into the proposed amended complaint.



SUBMiTTED,




MARC STOUT,Pro Se
JACQUELINE STOUT,Pro Se
30 WILLOW BRANCH PLACE
FREDERICKSBURG, VA 22405
(540)370-6980
FORMULAFOCUSED@GMAIL.COM
  Case 3:21-cv-00476-JAG Document 9 Filed 08/02/21 Page 2 of 2 PageID# 166




                            GHOSTWRITING CERTIFICATE




      We certify that we did not receive help from an attorney in the preparation of this

document.




SUBMITTED,




MARC STOUT,Pro Se
JACQUELINE STOUT,Pro Se
30 WILLOW BRANCH PLACE
FREDERICKSBURG, VA 22405
(540)370-6980
FORMULAFOCUSED@GMAIL.COM
